Title: To George Washington from Major General Benjamin Lincoln, 7 February 1779
From: Lincoln, Benjamin
To: Washington, George

Dear Genl
Purisburg [S.C.] Feby 7th 1779

I have the honor to enclose your Excellency a return of all the troops here except the militia of this state whose numbers are so uncertain that I know not what return to make of them, indeed I hardly know in what light they are to be considered, for though the state declare they are in the pay of the Continent and are to act in conjunction with the regular forces, yet they are not to be governed by the rules and articles of war provided for all troops in the service of the united states; a complaint was made against one of their soldiers for mutiny a court was appointed, as, is directed by the 1st article of the 17th Section of the articles of war; the court refused to try the prisoner but by their own militia law. a representation was made to the President he laid it before the House, they came to the following resolution “That altho the militia under the command of Genl Lincoln are employed in the service of the United States, Viz. for the defence of Georgia & this state and are therefore to be considered in the Continental pay, yet it may tend more effectually to promote such service to establish regulations for their Government by a law now under consideration of this House, than to subject them to Continental articles;[”] so that really I have no hold of them, they leave the Camp and even their posts when they please with impunity, for their law only imposes on them a fine (excepting servants) they must have ten days notice before trial to prepare their defence & the President of the State must approve the sentence before it can be executed; what their present deliberations will produce I know not. I had reason to hope when I left Congress that we shou’d have seven thousand men besides the militia of this State and Georgia. by the enclosed you will see what proportion of them have arrived and near one half of those did not join us untill the 31st ultimo. Genl Elbert who collected a small force of 300 in the upper part of Georgia is driven out of it by Colo. Campbell who marched up to Augusta with about 1700 men—We had the mortification from day to day to hear of the progress of the enemy, but had it not in our power to check it, or even to harrass them on their march, from the want of a sufficient force. The river Savannah which is between us tho narrow yet one of the most difficult to pass on the Continent, for the land adjoining is mostly swamp and often overflowed from two to four feet deep, the breadth of them is generally two miles, on both sides, no where for about one hundred miles is there high lands on both sides opposite, so that at particular times you cannot pass their causeways either in boats or otherwise, and as there are but few places at which you can pass at any rate, if you enter the country it must be done in force, for your communication may easily be cut off from this state, you must have little dependance on aid in Georgia, from their weakness and despursed & divided state. I expect in about three or four days there will be in the country opposite Augusta about two thousand men, and if I am not disappointed in reinforcements soon shall be able to follow them with one thousand more. The security of the upper part of those states are among the first objects of our duty they will claim our earliest attention for thence we expect most of our supplies. there the enemy will greatly increase their numbers and cut off the communication between us and the Indians and prevent our trading with them—by which we have preserved their friendship besides it is of importance to keep the enemy within narrower limits and prevent their receiving those supplies of which they now avail themselves as also to keep footing in the state and if possible to preserve the civil constitution thereof The officers here are Gentlemen of character and attentive to duty—Genl Moultrie an old Brigadier who distinguish’d himself at Fort Moultrie, and since, is brave and judicious a gentleman (who has much the confidence of the people[)] I hope will be thought on among the next promotions Our people mostly militia had a skirmish on port royall Island a few days since the particulars I enclose as received from Genl Moultrie who commanded; The troops did themselves honor.
B.L.
